Case 2:19-cv-00466-JPH-DLP Document 22 Filed 07/20/20 Page 1 of 2 PageID #: 175




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 CAMERON MAYFIELD,                                      )
                                                        )
                                Petitioner,             )
                                                        )
                           v.                           )        No. 2:19-cv-00466-JPH-DLP
                                                        )
 RICHARD BROWN,                                         )
                                                        )
                                Respondent.             )


  ORDER DISCUSSING REQUEST TO PROCEED ON APPEAL IN FORMA PAUPERIS

        The petitioner seeks leave to proceed on appeal without prepayment of the appellate fees

 of $505.00. “An appeal may not be taken in forma pauperis if the trial court certifies that the

 appeal is not taken in good faith.” 28 U.S.C. § 1915(a)(3). “Good faith” within the meaning of §

 1915 is judged by an objective, not a subjective, standard. See Thomas v. Zatecky, 712 F.3d 1004,

 1006 (7th Cir. 2013) (stating that bad faith is a phrase that is understood to mean objective

 frivolousness).

        At this time, there is no objectively reasonable argument the plaintiff could present to argue

 that the disposition of this action was erroneous. In pursuing an appeal, therefore, the plaintiff “is

 acting in bad faith . . . [because] to sue in bad faith means merely to sue on the basis of a frivolous

 claim, which is to say a claim that no reasonable person could suppose to have any merit.” Lee v.

 Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000). Accordingly, his appeal is not taken in good faith,

 and for this reason his request for leave to proceed on appeal in forma pauperis, dkt. [21], is

 denied.

        Additionally, the clerk is directed to maintain the motion, dkt. [21], under seal, as it

 identifies minor children by name.

                                                   1
Case 2:19-cv-00466-JPH-DLP Document 22 Filed 07/20/20 Page 2 of 2 PageID #: 176




 SO ORDERED.

Date: 7/20/2020




 Distribution:

 CAMERON MAYFIELD
 178522
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 CARLISLE, IN 47838

 Frances Hale Barrow
 INDIANA ATTORNEY GENERAL
 frances.barrow@atg.in.gov




                                       2
